878 F.2d 1443
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ETHICON, INC., Plaintiff-Appellant,v.Donald J. QUIGG, Commissioner of Patents & Trademarks andthe Patent & Trademark Office, and United StatesSurgical Corporation, Defendants/Cross-Appellants.
Nos. 88-1651, 89-1166 and 89-1167.
United States Court of Appeals, Federal Circuit.
March 3, 1989.

Before ARCHER, Circuit Judge.

ORDER
The following have been submitted:

1
(1) Ethicon, Inc.'s motion for reconsideration and/or clarification of the court's January 13, 1989 order;


2
(2) The Commissioner of Patents and Trademarks' response;  and


3
(3) Ethicon's stipulated motion for voluntary dismissal of appeal no. 88-1651.


4
Upon consideration thereof,

IT IS ORDERED THAT:

5
(1) Ethicon's motion for reconsideration and/or clarification is granted to the following extent:  the briefing schedule is suspended pending resolution of Ethicon's motion to dismiss appeal no. 89-1167.


6
(2) Ethicon's motion to voluntarily withdraw appeal no. 88-1651 is granted.  Each side is to bear its own costs.  A revised official caption is attached.